IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                       April 2000 Session

                  DEWEY LINEBERRY v. JASON LOCKE, ET AL.

                       Appeal from the Circuit Court for Wilson County
                        No. 9355 and 9431    Jim T. Hamilton, Judge



                      No. M1999-02169-COA-R3-CV - Filed July 31, 2000


A citizen whose private photographs and video tapes were seized in the execution of a search warrant
sued the sheriff and a deputy for invasion of privacy and outrageous conduct. The trial judge
directed a verdict for the defendants at the close of the plaintiff’s proof. Because we agree that the
plaintiff did not prove either cause of action, we affirm.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                 Affirmed and Remanded

BEN H. CANTRELL , P.J., M.S., delivered the opinion of the court, in which WILLIAM C. KOCH , JR.
and WILLIAM B. CAIN , JJ., joined.

Henry Clay Barry, Lebanon, Tennessee, Elliott Ozment, Nashville, Tennessee, and Troy Brooks,
Clarksville, Tennessee, for the appellant, Dewey Lineberry.

Thomas I. Carlton, Jr. and Rebecca Wells Demaree, Nashville, Tennessee, for the appellees, Terry
Ashe and Jason Locke.

                                             OPINION

                                                  I.

         On January 12, 1994, the Wilson County Sheriff’s Department executed two search warrants
describing the home and office of the plaintiff, Dewey Lineberry. The warrants, obtained by the
district attorney general, commanded the officers to search for and seize an affixed two-way mirror
located on the third floor of the office building along with cameras, lenses, video tapes, recording
equipment, and any records cataloging taped events. During the search the officers found revealing
photographs of the plaintiff’s girlfriend, and video tapes showing the plaintiff engaged in sexual acts
with various women. In order to identify what was on the video tapes found at the plaintiff’s home,
the officers viewed them in the presence of the plaintiff’s son and others.
        Following the search, the district attorney general instructed one of the officers to try to
identify the women in the video tapes. In an effort to comply, the officer, Defendant Jason Locke,
showed the tapes to plaintiff’s girlfriend and another person who appeared in the scenes taped
through the two-way mirror.

        On January 14, 1994, a local newspaper carried a story about the events surrounding the
search. The reporter quoted an anonymous source describing the materials seized as “sexually
explicit photos and tapes depicting a wide array of carnal activity.” The source also said “some of
the activity was apparently recorded through a two-way mirror located in ‘a waiting room area’ of
the office building . . .”, and “Lineberry [the plaintiff] is shown in many of the photos and videos.”
The reporter refused to reveal his source, and the source has never been identified.

                                                  II.

       This is not an action over the execution of the search warrant; rather it is about revealing the
evidence seized in the search. The complaint alleges that revealing the evidence amounted to an
invasion of privacy and outrageous conduct because it was done maliciously, willfully, and
oppressively.

        The distinction we make is important, because we cannot foresee a sheriff or his deputies
incurring any liability by following the command of a facially valid search warrant. The sheriff’s
duty is to execute the warrant, Tenn. Code Ann. § 8-8-201(5)(A), and the failure to do so is a
contempt of court, Tenn. Code Ann. § 8-8-207. In addition, police officers enjoy a qualified
immunity, which protects them from liability – even if the search was unlawful – if the officer did
not know the search violated a clearly established right. Anderson v. Creighton, 483 U.S. 635
(1987).

       Although the defendants raised an immunity defense, the lower court did not explore the
question of whether the sheriff’s immunity extended to events that occurred after the search, and
the defendants have not pressed the immunity question on appeal. The parties have treated this
complaint as stating a cause of action for ordinary invasion of privacy and outrageous conduct,
without regard to the official positions of the two defendants. We will do the same.

                                                 III.
                                       INVASION OF PRIVACY

         A person has “the right to be let alone; the right ... to be free from unwarranted publicity.”
Langford v. Vanderbilt University, 287 S.W.2d 32, 38 (Tenn. 1956). In Martin v. Senators, Inc., 418
S.W.2d 660 (Tenn. 1967), the Court adopted the Restatement definition of the tort: “A person who
unreasonably and seriously interferes with another’s interest in not having his affairs known to others
or his likeness exhibited to the public is liable to the other.” Restatement of Torts § 867. The Court
also quoted the comments which said: “It is only where the intrusion has gone beyond the limits of
decency that liability accrues.” See Restatement of Torts § 867 cmt. d.


                                                 -2-
        The tort has been further divided into four separate acts of the defendant: (1) intrusion into
the plaintiff’s physical solitude or seclusion; (2) public disclosure of private facts; (3) false light; and
(4) appropriation of another’s name or likeness for advertising or other business purposes.
Scarborough v. Brown Group, Inc., 935 F. Supp. 954, 963 (W.D. Tenn. 1995). The only conduct
asserted by the plaintiff in this case is the defendant’s public disclosure of private facts. “Public
disclosure” has to be understood in a particularized sense. In Beard v. Akzona, Inc., 517 F. Supp.
128 (E.D. Tenn. 1981), the Court said that “[c]ommunication to a single individual or to a small
group of people, absent . . . [a] confidential relationship, will not give rise to liability.” 517 F. Supp.
at 132. At another place the Court said (citing Restatement (Second) of Torts § 652D cmt. a) that
public disclosure means “communicating it to the public at large, or to so many persons that the
matter must be regarded as substantially certain to become one of public knowledge.” 517 F. Supp.
at 133.

        The evidence of publication of the materials found in the search is that the officers viewed
some of the tapes at the scene in the presence of the plaintiff’s son and possibly two other persons.
The son, however, testified that he left the room, and there is no evidence that the other persons
present saw what the officers saw. In addition, in an effort to identify some of the other alleged
“victims” of the plaintiff’s conduct, Officer Locke showed some of the tapes to two of the women
involved. The plaintiff complains of the publication of the story in the Lebanon newspaper, but there
is no proof that the story came from either of the defendants.

        It is our opinion that the limited exposure of the content of the materials seized in the search
is not sufficient to make out a cause of action for the invasion of privacy. In order to properly
execute the search warrant the officers had to view the material they found. They did not require
anyone else to view them at the scene, nor did they invite public scrutiny. Officer Locke showed
some of the tapes to two of the women involved in the activity. But their viewing could hardly be
called publishing the material, since both witnesses were already aware of what had been going on
in the areas where the filming took place.

                                              IV.
                                       OUTRAGEOU S CONDUCT

        In Dunn v. Moto Photo, Inc., 828 S.W.2d 747 (Tenn. Ct. App. 1991), this Court reviewed
the Tennessee cases that led to the recognition of the tort of outrageous conduct. The Court quoted
at length from Medlin v. Allied Inv. Co., 398 S.W.2d 270 (Tenn. 1966), which, in turn, quoted from
Restatement (Second) of Torts § 46 cmt. d: “Liability has been found only where the conduct has
been so outrageous in character, and so extreme in degree, as to go beyond all possible bounds of
decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.” The
same comment stated that it was not enough that the defendant “has acted with an intent which is
tortuious or even criminal . . . or even that his conduct has been characterized by ‘malice’.” This
basic requirement for establishing the tort has consistently appeared in our cases since it first
appeared. See Newsom v. Textron Aerostructures, 924 S.W.2d 87 (Tenn. Ct. App. 1995); Bringle
v. Methodist Hospital, 701 S.W.2d 622 (Tenn. Ct. App. 1985); Dunbar v. Strimas, 632 S.W.2d 558


                                                    -3-
(Tenn. Ct. App. 1981); Moorhead v. J.C. Penney Co., Inc., 555 S.W.2d 713 (Tenn. 1977); Swallows
v. Western Electric Company, Inc., 543 S.W.2d 581 (Tenn. 1976); Johnson v. Woman’s Hospital,
527 S.W.2d 133 (Tenn. Ct. App. 1975).

        Ordinarily the question of whether the defendants’ acts are “outrageous in character and
extreme in degree” should go to the jury, Dunn v. Moto Photo, Inc., but “[i]t is for the court to
determine, in the first instance, whether the defendant’s conduct may reasonably be regarded as so
extreme and outrageous as to permit recovery, or whether it is necessarily so.” Restatement (Second)
of Torts § 46 cmt. h (quoted in Medlin v. Allied Inv. Co., 398 S.W.2d at 275); see also Alexander v.
Inman, 825 S.W.2d 102, 105 (Tenn. Ct. App. 1991). Thus, many of our cases dismiss outrageous
conduct claims, either on summary judgment or at the close of the plaintiff’s proof. Newsom v.
Textron Aerostructures, 924 S.W.2d 87 (Tenn. Ct. App. 1995); Fann v. City of Fairview, 905
S.W.2d 167 (Tenn. Ct. App. 1994); Highfill v. Baptist Hospital, Inc., 819 S.W.2d 436 (Tenn. Ct.
App. 1991).

       For many of the reasons discussed in Part IV of this opinion, we hold that the plaintiff failed
to prove that the defendants were guilty of outrageous conduct. Even if the defendants intentionally
made public the materials found in the search, their conduct might amount to another tort, but not
outrageous conduct.

                                                  V.

        The appellant raised several issues in his brief regarding the exclusion of evidence, but he
does not include anything in the argument section of the brief about these issues. He does not cite
the portions of the record where the alleged errors occurred, nor does he attempt to show how the
trial court’s actions prejudiced his case.

       This Court is not required to search the record to find the proof relied on to support a party’s
contentions. Redbud Cooperative Corp. v. Clayton, 700 S.W.2d 551, 557 (Tenn. Ct. App. 1985).
Therefore, we will not address these issues, as we assume that the appellant has waived them.

      We affirm the judgment of the trial court, and the cause is remanded to the Circuit Court of
Wilson County for any further proceedings necessary. Tax the costs on appeal to the appellant,
Dewey Lineberry.



                                               _________________________________________
                                               BEN H. CANTRELL, PRESIDING JUDGE, M.S.




                                                 -4-